DETAILED ACTION
Applicant’s amendment filed 11/29/2021 has been fully considered. 
Claims 1-8 and 10-21 are pending and have been examined. Claim 9 has been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The rejection under 35 USC § 112 is withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant’s arguments with respect to the prior art have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
Claims 1-3, 6-8, 10-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hartloff  (20160164682), and further in view of Armstrong (20120239926).
Regarding claims 1 and 14, Hartloff teaches
determining, by a first device, an obfuscated authentication function; sending, by the first device, information associated with the obfuscated authentication function to a second device (par.24-27, 32-35, during enrollment user determines obfuscated points, unknown to server, and sends to server, during verification, challenge response process, using obfuscated data); 
receiving, by the first device, an obfuscated authentication result from the second device, wherein the obfuscated authentication result is determined by evaluating the obfuscated authentication function based on authentication information input by a user (par.33-37, during authentication, user provides obfuscated information, and server verifies user); and 
determining, by the first device, whether the user is authenticated based on the obfuscated authentication result (par.50-53, user authenticated based on processing of obfuscated data). 

determining, by a first device, an obfuscated authentication function that implements a matching algorithm that can compare two biometric templates, one template based on authentication information and another template based on enrollment information (par.21-35).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Hartloff to use obfuscated authentication instructions/functions as taught by Armstrong.
One of ordinary skill in the art would have been motivated to perform such a modification to further protect the inner workings of the authentication scheme (Armstrong, par.14-20).
Regarding claims 10 and 18, Hartloff teaches
receiving, by a second device, authentication information input by a user; receiving, by the second device, information associated with an obfuscated authentication function from a first device (par.24-27, 32-35); 
evaluating, by the second device, the obfuscated authentication function based on the authentication information input by the user to determine an obfuscated authentication result; and sending, by the second device, the obfuscated authentication result to the first device, wherein the user is authenticated based on the obfuscated authentication result (par.32-37, 50-53). 
Hatloff teaches sending an obfuscated enrollment polynomial used for authentication to the server, also known as obfuscated verification polynomial (par.27-28, 39-40) but does not expressly disclose, however Amstrong teaches 
receiving, by the second device, information associated with an obfuscated authentication function that implements a matching algorithm that can compare two biometric templates, one template based on authentication information and another template based on enrollment information from a first device (par.21-35).

One of ordinary skill in the art would have been motivated to perform such a modification to further protect the inner workings of the authentication scheme (Armstrong, par.14-20).
Regarding claims 2 and 15, Hartloff/Amstrong teaches receiving, by the first device, a request from the second device to translate the authentication information into obfuscated authentication information; and sending, by the first device, the obfuscated authentication information to the second device (Hartloff, par.37-39). 
Regarding claim 3, Hartloff/Amstrong teaches wherein sending the obfuscated authentication information comprises performing an oblivious transfer protocol between the first device and the second device (Hartloff, par.25-28, 37-39, 90-95). 
Regarding claim 6, Hartloff/Amstrong teaches wherein determining whether the user is authenticated based on the obfuscated authentication result comprises: determining, by the first device, one or more non-obfuscated values associated with the obfuscated authentication result; determining, by the first device, an authentication result based on the one or more non-obfuscated values; and determining, by the first device, whether the user is authenticated based on the authentication result (Hartloff, par.37-39, 90-95). 
Regarding claim 7, Hartloff/Amstrong teaches wherein the authentication result indicates a degree to which the authentication information matches the enrollment information (Hartloff, par.25-28, 37-39, 97-100). 
Regarding claim 8, Hartloff/Amstrong teaches wherein the authentication information includes biometric information (Hartloff, abstract). 
Regarding claim 11, Hartloff/Amstrong teaches wherein evaluating the obfuscated authentication function based on the authentication information input by the user to determine the obfuscated authentication result comprises: sending, by the second device, a request to the first device to translate the authentication information to obfuscated authentication information; receiving, by the second device, the obfuscated authentication information from the first device; and evaluating, by the second 
Regarding claim 12, Hartloff/Amstrong teaches wherein receiving the obfuscated authentication information comprises performing an oblivious transfer protocol between the first device and the second device (Hartloff, par.25-28, 37-39, 90-95). 
Regarding claim 13, Hartloff/Amstrong teaches wherein the obfuscated authentication function is an obfuscated circuit (Hartloff, par.50-53). 
Regarding claim 16, Hartloff/Amstrong teaches wherein the step of sending the obfuscated authentication information in the method comprises performing an oblivious transfer protocol between the first device and the second device (Hartloff, par.25-28, 37-39, 90-95). 
Regarding claim 19, Hartloff/Amstrong teaches wherein the step of evaluating the obfuscated authentication function based on the authentication information input by the user to determine the obfuscated authentication result in the method comprises: sending, by the second device, a request to the first device to translate the authentication information to obfuscated authentication information; receiving, by the second device, the obfuscated authentication information from the first device; and evaluating, by the second device, the obfuscated authentication function based on the obfuscated authentication information to determine the obfuscated authentication result (Hartloff, par.37-39). 
Regarding claim 20, Hartloff/Amstrong teaches wherein the obfuscated authentication function is an obfuscated circuit (Hartloff, par.50-53).

Claims 4-5, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hartloff/Armstrong, and further in view of Bringer (NPL “Privacy-Preserving Biometric Identification Using Secure Multiparty Computation”).
Regarding claims 4, 17, while Armstrong teaches unclonable functions/circuits for the obfuscated authentication (par.11-12, 19-22, 29-36), Hartloff/Armstrong fails to explicitly teach, however, Bringer teaches wherein the obfuscated authentication function is an obfuscated circuit, and wherein determining the obfuscated circuit comprises: determining, by the first device, enrollment information input by the user; determining, by the first device, an authentication function that evaluates whether the 
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Hartloff/Armstrong to use circuits as taught by Bringer.
One of ordinary skill in the art would have been motivated to perform such a modification to further protect transactions and privacy (Bringer, pp.1-3).
Regarding claim 5, Hartloff/Armstrong/Bringer teaches wherein the obfuscated circuit is valid for a set number of uses (Bringer, p.6, Usage), and the first device is a mobile phone, and the second device is a point of sale terminal (Hartloff, par.48-50, Armstrong, par.3-5, 12-17). 
Regarding claim 21, Hartloff/Armstrong fails to explicitly teach, however, Bringer teaches wherein the obfuscated authentication function is an obfuscated circuit comprising a plurality of connected logic gates with obfuscated values (pp.49-50). 
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Hartloff/Armstrong to use circuits as taught by Bringer.
One of ordinary skill in the art would have been motivated to perform such a modification to further protect transactions and privacy (Bringer, pp.1-3).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chabanne (20180019997), Patey (20150007258), and Morel (20170222798) similarly teach biometric authentication using oblivious transfer.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Garcia Cervetti whose telephone number is (571)272-5861.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/David Garcia Cervetti/Primary Examiner, Art Unit 2419